DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11, 12, & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappo [PG. Pub. No.: US 2018/0313754 A1].
With regards to claim 1, Cappo discloses a transducer assembly, comprising: an enclosure (sealed microfluidic nose cone, Fig. 11); a transducer located within the enclosure (SPR, sensor/system, Fig. 11, ¶0074); a tube defining a channel connecting an interior of the enclosure and an exterior of the enclosure (526, capillary bore, Fig. 11, ¶0074); an end-cap disposed on an end of the tube to prevent ventilation and passage of humidity through the channel defined in the tube (522, vial, Fig. 11, ¶0074); and a 
With regards to claim 2, Cappo discloses the channel (526) defined in the tube provides sufficient ventilation to remove water entering the enclosure when the enclosure is attached to a waterpipe and when the end-cap is removed at the frangible portion (¶0075). 
With regards to claim 3, Cappo discloses the transducer is a piezo device glued to an inside surface of the enclosure (sensor attached/fixed to housing device body, ¶0047). 
With regards to claim 4, Cappo discloses the enclosure and the end-cap prevent entrance of water when the transducer assembly is in a storage location (Sealed, ¶0049).
With regards to claim 6, Cappo discloses the enclosure is sufficiently waterproof to prevent entry of water in storage and transfer of the transducer assembly; the enclosure is insufficiently waterproof to prevent entry of water when the enclosure of the transducer assembly is attached to a waterpipe (sealed, ¶0049).
With regards to claim 8, Cappo discloses a transducer assembly, comprising: an enclosure (sealed microfluidic nose cone, Fig. 11); a transducer located within the enclosure (SPR, sensor/system, Fig. 11, ¶0074); and a tube defining a channel connecting an interior of the enclosure and an exterior of the enclosure (526, capillary bore, Fig. 11, ¶0074); wherein the channel defined in the tube provides sufficient ventilation to remove water entering the enclosure when the transducer assembly is attached to a waterpipe (526, Fig. 11).
With regards to claim 11, Cappo discloses additionally comprising: an enclosure of the water meter (sealed microfluidic nose cone, Fig. 11) within which the transducer assembly is disposed (SPR, sensor/system, Fig. 11, ¶0074); wherein the tube provides ventilation between the interior of the enclosure of the transducer assembly and an interior of the enclosure of the water meter (526, capillary bore, Fig. 11, ¶0074).
With regards to claim 12, Cappo discloses the transducer is a piezo device glued to an inside surface of the enclosure (sensor attached/fixed to housing device body, ¶0047). 
With regards to claim 14, Cappo discloses additionally comprising: a broken frangible region at an end of the tube indicating removal of an end-cap of the tube (sealed microfluidic nose cone having 524, plunger pushing on 522 to break, Fig. 11, ¶0074). 


Allowable Subject Matter
Claims 5, 7, 9, 10, 13, & 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 5, the prior art does not disclose or suggest the claimed layers of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the layers comprise: a layer of epoxy within the enclosure, wherein the 
With regards to claim 7, the prior art does not disclose or suggest the claimed  an enclosure of the water meter; and a desiccant located outside the enclosure of the transducer and inside the enclosure of the water meter.
With regards to claim 9, the prior art does not disclose or suggest the claimed  an enclosure of the water meter within which the transducer assembly is disposed; and a desiccant located outside the enclosure of the transducer assembly and inside the enclosure of the water meter.
With regards to claim 5, the prior art does not disclose or suggest the claimed transducer assembly is a first transducer assembly, and the water meter additionally comprises: an enclosure of the water meter within which the first transducer assembly is disposed; and a second transducer assembly disposed within the enclosure of the water meter. 
With regards to claim 13, the prior art does not disclose or suggest the claimed a layer of waterproof material within the interior of the enclosure to define a chamber within the enclosure, wherein the transducer is located within the chamber, and wherein the tube passes through the layer.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 15, the prior art does not disclose or suggest the claimed a method of operating a metering device, comprising: preventing humidity from passing through a tube and into an enclosure of a transducer assembly by sealing an end of the tube with an end-cap; removing the end-cap from the end of the tube; installing the .




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852